Citation Nr: 0723056	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-15 018	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Evaluation of a right knee disability, currently rated as 30 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.K. Whitehead, Law Clerk


INTRODUCTION

The veteran served on active duty in the military from April 
1960 to February 1963.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which increased the evaluation for a right knee 
disability from 20 to 30 percent following expiration of a 
100 percent rating for one year following total right knee 
arthroplasty. 

In the veteran's June 2004 notice of disagreement (NOD), he 
stated he was unable to return to work because of his service 
connection knee disabilities.  Where a veteran: (1) submits 
evidence of a medical disability; (2) makes a claim for the 
highest rating possible; and (3) submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) 
(2006) that an informal claim "identify the benefit sought" 
has been satisfied and VA must consider whether the veteran 
is entitled to a total rating for compensation purposes based 
on individual unemployability (TDIU).  Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001).  In this case the veteran has 
satisfied each of these requirements.  His inferred claim for 
a total rating based on individual unemployability is 
referred to the RO for initial adjudication.


FINDING OF FACT

During this appeal, range of motion for the right knee, at 
worst, was 5 degrees of extension to 100 degrees of flexion, 
and there was no objective evidence of more than slight 
instability or weakness; currently there is no evidence of 
pain, limitation of motion or weakness. 


CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent 
for a right knee disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (DC) 5055 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112, 
120-121 (2004) (Pelegrini II); 38 C.F.R. § 3.159(b).  

Further, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA applies "generally to all 
five elements of a claim for service connection": (1) 
veteran status; (2) existence of a disability; (3) service 
connection of the disability; (4) degree of disability; and 
(5) effective date of the disability).  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 487 (2006).

In June 2003, the RO sent the veteran a VCAA notice letter 
concerning his claim.  Although the RO styled the claim as 
one for a temporary 100 percent evaluation for the right knee 
disability due to convalescence from surgery, it did tell him 
that to substantiate entitlement to an increased rating 
evidence was needed to show that the disability had gotten 
worse.  The letter told him what evidence VA would assist 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
letter also told him to submit any additional evidence or 
information within 30 days, and that he was responsible for 
ensuring that VA received all requested records not in the 
possession of a Federal entity.  This notice served to tell 
him to submit relevant evidence in his possession.  The 
content of the letter thus provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.  

Since service connection has been established, the first 
three Dingess notice elements are substantiated and the 
letter provided notice on the rating element.  The letter did 
not provided notice on the effective date element of his 
claim.  Since the Board is denying his claim for an increased 
rating, any question as to the effect date assigned is 
rendered moot.

In developing his claim, the RO obtained the veteran's 
service medical records, VA treatment records, lay statements 
made by the veteran, and the report of VA examinations, which 
took place in October 2004.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  There is no reported evidence that 
has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that are based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes (DCs) identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

Not all cases will show all of the findings for a specific 
rating, especially in the more fully described grades of 
disabilities, but the higher of two evaluations will be 
assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. §§ 4.7, 4.21.  All reasonable doubt is 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.  

In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation.  The regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 
63,604 (1997).  The general counsel subsequently clarified 
that for a knee disability rated under DC 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under DC 5260 or 
DC 5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  A separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 
Fed. Reg. 56,704 (1998).  

More recently, the General Counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The veteran's right knee disability has been rating using the 
criteria under DC 5055 for knee.  Under DC 5055, a 100 
percent rating is granted for 1 year following implantation 
of the prosthesis; a 60 percent rating is granted when there 
are chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  A minimum 30 percent 
rating is granted when there are intermediate degrees of 
residual weakness, pain, or limitation of motion by analogy 
to DCs 5256, 5261, or 5262.  38 C.F.R. § 4.71a, DC 5055.

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II (2006). 

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1). 

Factual Background

The veteran's service medical records show that while in 
active military service, he twisted his right knee, which 
resulted in internal derangement of that knee.  

The veteran was granted service connection for a right knee 
disability with a 10 percent rating in March 1981.  In 
February 1999 his rating was increased to 20 percent.  

He underwent total knee replacement surgery on May 23, 2003.  
An evaluation of 100 percent disability was assigned, 
effective May 23, 2003, for one year after his surgery.  The 
RO reduced his disability rating from 100 percent to 30 
percent, effective July 1, 2004.  The RO based its decision 
on a June 2003 post-operation VA physical therapy record, in 
which the veteran stated he did not "have any pain at this 
time."

The veteran received a 100 percent rating from the date of 
the surgery through June 2004.  The 30 percent rating was 
made effective July 1, 2004.

Following the surgery, a June 2003 VA treatment record 
indicates the veteran reported he was not having any pain and 
was not using his cane because he was doing just as well 
without it.  His gait was mildly guarded.  There was mild 
swelling.  Range of motion was from -5 degrees 
(hyperextension) to 115 degrees of flexion.  Strength was 
good and only very mild deficits were noted.  Home exercises 
were recommended to improve range of motion.

At an October 2004 VA examination, the veteran was evaluated 
for bilateral knee disabilities. At the examination, he 
stated to the examiner that the pain he was experiencing in 
his right leg was as bad as it was prior to his surgery, and 
as a result of this pain, he has been unable to work.  He 
further complained of weakness and reported using a cane to 
maintain his balance.  On objective physical examination, the 
range of motion of his right knee was from about 5 degrees of 
extension to 100 degrees of flexion, and he was stable to 
varus and valgus stress tests.  Muscle strength was 5/5 in 
the quadriceps, hamstrings and gastroscoles.  An X-ray showed 
the components of the right knee were well positioned without 
evidence of loosening.  

The VA examiner, at the October 2004 examination, opined that 
the veteran had lateral distal femur pain, which was relieved 
by anti-inflammatories.  The VA examiner also stated that the 
veteran's weakness was subjective. It did not affect his 
range of motion and muscle strength was 5/5; however, his 
ability to return to work as a heavy laborer was affected, 
and he required the assistance of a cane. 

A November 2004 VA orthopedic note indicates that the veteran 
complained of some suprapatellar lateral pain on the right 
knee, but said that where the pain was located prior to the 
surgery was completely resolved, and he was happy with the 
results of the knee replacement.  He walked with a cane.  
Range of motion was from 0 degrees of extension to 120 of 
flexion.  X-rays showed no signs of femoral or tibial 
loosening.  There was no significant tenderness at the 
superolateral aspect of the quadriceps, but he reported there 
was pain with prolonged exertion.  It was noted that he was 
doing well from an implant standpoint and although there was 
localized muscle pain, manual strength testing appeared 
adequate.  The physician believed quadriceps function was not 
quite adequate and additional physical therapy was 
recommended.  

A November 2004 VA physical therapy note indicates he 
complained of persistent weakness in the right lateral 
quadriceps region, especially going up and down stairs.  He 
said, however, the pain did not limit him in any daily 
activities.  He had full range of active motion without 
pain.  Muscle strength was 4+/5 on extension and flexion.  

In December 2004, he reported he was doing fine and had gone 
hunting.  He said he had noticed improvement in his knee and 
had been doing a lot of work in his basement, which required 
him to go up and down steps a lot.  He said the basement 
steps used to challenge his knee strength, but that he no 
longer had any difficulty.

Analysis

Earlier in the appeal period, the veteran reported weakness 
and pain in the right quadriceps.  Muscle strength in October 
2004 was 5/5, but a November 2004 VA physical therapy report 
noted that muscle strength was 4+/5.  From a functional 
standpoint, in November 2004, he reported that his knee was 
not causing any difficulty and he was able to hunt, work in 
his basement, and go up and down stairs without problems.  
Overall, this evidence does not show severe pain or weakness 
as required under DC 5055 for the next higher evaluation of 
60 percent.  The most recent evidence shows that the veteran 
has no pain and a full range of knee motion and virtually 
normal strength.  He thus does not meet or approximate the 
criteria for a higher rating under DC 5056.

The veteran has had, at worst, range of motion from 5 degrees 
of extension to 100 degrees of flexion.  Under DCs 5260 and 
5261, which are used to evaluate limitation flexion and 
extension, such ranges of motion are noncompensable.  The 
most recent, and hence the most probative evidence, shows 
full range of motion without any pain or other functional 
limitations.  38 C.F.R. §§ 4.40, 4.45.

Although the veteran has reported that his right knee 
sometimes feels like it gives way, instability or subluxation 
has not been found on clinical evaluations.  As mentioned, at 
the October 2004 examination, valgus and varus stress tests 
were normal, and the X-ray showed no signs of loosening.  
More recent VA physical therapy notes indicate he is able to 
go up and down stairs without difficulty.  A separate rating 
is, therefore, not warranted for instability or subluxation 
under DC 5257.  

The degrees of disability specified under the rating schedule 
are generally considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. §§ 3.321, 4.2. 

There was evidence earlier in the appeal period that the knee 
disability prevented him from performing his previous work as 
a laborer.  The most recent evidence is that the knee is 
functioning essentially in a normal fashion, even under 
stress.  The evidence therefore does not show marked 
interference with employment.  The right knee disability has 
not required any periods of hospitalization since the end of 
the 100 percent rating.  There has been no showing that the 
veteran's right knee disability presents such an exceptional 
or unusual disability picture so as to warrant referral for 
consideration of an extraschedular rating.  See 38 C.F.R. § 
3.321.  The report of October 2004 VA examination indicated 
that he was unable to return to his job as a hard laborer, 
but he is able to hunt, work in his basement, and has 
reported that his knee does not affect his daily activities.  
While an inferred claim for TDIU has been referred to the RO 
for adjudication; making such a claim is not equivalent to 
demonstrating exceptional factors warranting referral of the 
claim for consideration of an extraschedular rating.

In the absence of evidence of exceptional factors needed for 
an extra-schedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board is not required to remand the claim for consideration 
of an extraschedular rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the claim for an increased rating for a 
right knee disability must be denied because the 
preponderance of the evidence is unfavorable-meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See 38 U.S.C.A. 5170(b); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

Entitlement to a higher initial rating for a right knee 
disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


